     Case 1:19-cv-01456-NONE-JLT Document 28 Filed 01/25/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEJANDRO MADRID,                               No. 1:19-cv-01456-NONE-JLT (PC)
12                       Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
              v.
                                                      RECOMMENDATIONS
14    H. ANGLEA, et al.,
                                                      (Doc. No. 24)
15                       Defendants.
16

17          Plaintiff Alejandro Madrid is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 15, 2020, the assigned magistrate judge filed a screening order, finding that

21   plaintiff’s first amended complaint (Doc. No. 11) states cognizable claims against Defendant

22   Anglea in his individual capacity, but that its official-capacity, equal protection, and retaliation

23   claims were not cognizable. (Doc. No. 12). The magistrate judge further found that the

24   complaint failed to state a cognizable claim against Defendant Toubeaux or Defendant Voong.

25   (Id.) The magistrate judge directed plaintiff to file a second amended complaint curing the

26   deficiencies in his pleading or to notify the court that he wishes to proceed only on the claims

27   found cognizable. (Id. at 11-12.)

28   ///
     Case 1:19-cv-01456-NONE-JLT Document 28 Filed 01/25/21 Page 2 of 3


 1           On September 8, 2020, plaintiff filed a notice “that he wishes to proceed only on the

 2   claims found cognizable by the court.” (Doc. No. 15.) After the magistrate judge issued and then

 3   withdrew findings and recommendations to dismiss the non-cognizable claims (Doc. Nos. 17,

 4   21), plaintiff filed a second notice “reassert[ing] that he wishes to proceed only on the claims

 5   found cognizable … against Defendant Anglea.” (Doc. No. 23.)

 6           Accordingly, on November 18, 2020, the magistrate judge filed findings and

 7   recommendations, recommending that (1) Defendants Toubeaux and Voong be dismissed, and (2)

 8   plaintiff’s claims against Defendants Toubeaux and Voong as well as his official-capacity, equal

 9   protection, and retaliation claims be dismissed. (Doc. No. 24.) The findings and

10   recommendations were served on plaintiff and provided him 14 days to file objections thereto.

11   (Id. at 2.)

12           After receiving an extension of time to file objections (Doc. No. 26), plaintiff filed a third

13   notice “of his desire to proceed only on the claims found cognizable by the Court.” (Doc. No.

14   27.) The court construes this filing as a statement of no objection to the magistrate judge’s

15   findings and recommendations.

16           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

17   de novo review of this case. Having carefully reviewed the file, including plaintiff’s statement of

18   no objection, the court finds the findings and recommendations to be supported by the record and

19   proper analysis.

20   /////

21   /////

22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////

                                                         2
     Case 1:19-cv-01456-NONE-JLT Document 28 Filed 01/25/21 Page 3 of 3


 1         Accordingly,

 2           1.   The findings and recommendations issued on November 18, 2020 (Doc. No. 24)

 3                are adopted in full;

 4           2.   Defendants Toubeaux and Voong are dismissed;

 5           3.   Plaintiff’s claims against Defendants Toubeaux and Voong and his official-

 6                capacity, equal protection, and retaliation claims are dismissed; and,

 7           4.   This case is referred back to the assigned magistrate judge for further proceedings.

 8
     IT IS SO ORDERED.
 9

10      Dated:    January 24, 2021
                                                     UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
